Case 2:20-cv-02154-PKH Document 18           Filed 05/03/21 Page 1 of 1 PageID #: 1006




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FORT SMITH DIVISION




CHRISTOPHER JACKSON                                                         PLAINTIFF

v.                               CASE NO. 2:20-CV-2154

ANDREW M. SAUL, Commissioner,
Social Security Administration                                              DEFENDANT



                                      JUDGMENT

      Pursuant to the Order entered in this case on this date, IT IS CONSIDERED, ORDERED,

and ADJUDGED that the decision of the Administrative Law Judge is AFFIRMED, and Plaintiff’s

Complaint is DISMISSED WITH PREJUDICE.

      IT IS SO ORDERED this May 3, 2021.



                                         /s/P. K. Holmes III
                                         P. K. HOLMES III
                                         U.S. DISTRICT JUDGE
